Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered April 2, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in or near school grounds, and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Contemporaneous uncharged drug sales, or apparent drug sales, were properly admitted (see, People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800). Defendant’s procedural challenges to the court’s receipt of this evidence are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find them to be without merit (see, People v Ventimiglia, 52 NY2d 350, 362). The credibility and reliability of the undercover officer’s testimony concerning the uncharged transactions were questions for the jury.
Concur — Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.